Citation Nr: 1431808	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye retinal detachment.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2007 to June 2008.  The Veteran also served in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for a right eye condition.

The Veteran filed a claim for service connection for right eye retinal detachment in October 2012, and the Veteran was notified in October 2013 that this claim would be addressed as part of his pending appeal for a right eye condition.  In February 2013, the Board remanded the case for a Travel Board hearing, which was scheduled for June 2013; however, the Veteran did not appear.  In December 2013, the Board remanded the case for development of private treatment records.  In January 2014, the AOJ requested authorization from the Veteran to request the private treatment records, and the Veteran submitted a signed authorization and consent to release form in February 2014.  There is no indication in the record that the AOJ requested the authorized records; however, the Board finds that VA and private treatment records, adequate for rating purposes, have been associated with the record.  The Board further notes that as the claim for service connection is being granted there is no prejudice to the Veteran.

The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran experienced vitreous floaters secondary to vitreous detachment and a retinal hole in his right eye during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in July 2012; the right eye symptoms are related to the Veteran's right eye retinal detachment in August 2012.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right eye retinal detachment have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding entitlement of service connection for right eye retinal detachment, the Board is granting the claim.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding this claim is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).
Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Right Eye Retinal Detachment

The Veteran seeks entitlement to service connection for right eye retinal detachment due to right eye symptoms that started while he was on service department orders.

The Board finds that the Veteran experienced vitreous floaters secondary to vitreous detachment and a retinal hole in his right eye during reserve duty in July 2012.  Service treatment records indicate the Veteran was installing a door while "on orders" in July 2012 and that when he stood up he saw flashes with a larger floater.  The Veteran reported to a service department physician, who diagnosed him with retinal hole of the right eye secondary to vitreous detachment (no retinal detachment), and referred him to a civilian ophthalmologist for evaluation and treatment.  Service records indicate that the Veteran was scheduled for the referral based on the receipt of his military orders.  See Branch Clinic Referral Management Report, dated July 31, 2012.  The Board finds this probative in determining that the Veteran was on ACDUTRA or INACDUTRA when his right eye symptoms originated.

In August 2012, a private ophthalmologist diagnosed posterior vitreous detachment with no break seen.  The private ophthalmologist prescribed limited activity and discussed the symptoms of a retinal tear with the Veteran.  A week later, the Veteran was evaluated again by the private ophthalmologist who recorded that right eye symptoms were the same.  VA treatment records report that the presence of a visual field defect for 4-5 days indicated that the Veteran had a retinal detachment for 4-5 days prior to being seen in the VA eye clinic in August 2012, and note that the Veteran had surgery for a right eye retinal detachment on August 13, 2012.

Resolving any doubt in the Veteran's favor, the Board finds that record shows that the Veteran was serving either on ACDUTRA or INACDUTRA at the time of the initial symptoms in July 2012 related to the retinal detachment.  The available treatment records show that referral to the private ophthalmologist was predicated on the fact that the Veteran had orders for the requisite service and the record reasonably shows that such orders existed as the Veteran was seen for the referred private treatment.  The Board finds that the right eye symptoms experienced during reserve duty in July 2012 are related to the Veteran's right eye retinal detachment in August 2012.  The Board also finds that retinal detachment is an eye injury, and as such, remanding the case for development of reserve personnel records to determine whether the Veteran was on ACDUTRA or INACDUTRA in July 2012 would only unnecessarily delay adjudicating the claim with no additional benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports that the claim and service connection for right eye retinal detachment is warranted.


ORDER

Service connection for right eye retinal detachment is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


